Case 2:18-cv-14166-RLR Document 54 Entered on FLSD Docket 03/14/2019 Page 1 of 16



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO. 2:18-cv-14166-RLR

  JOSEPH J. THOMAS,

         Plaintiff,

  v.

  THE NORTHWESTERN MUTUAL
  LIFE INSURANCE COMPANY, a
  Wisconsin corporation,

  Defendant.
  ______________________________/

           DEFENDANT’S MOTION FOR FINAL SUMMARY JUDGMENT AND
                   INCORPORATED MEMORANDUM OF LAW

         Defendant, The Northwestern Mutual Life Insurance Company (“Northwestern Mutual”),

  pursuant to Federal Rule of Civil Procedure 56, respectfully requests this Court grant final

  summary judgment in favor of Northwestern Mutual.

                                 I. Introduction and Background

         The evidence in this case is undisputed and leads to the inescapable conclusion that there

  is no triable issue. Dr. Thomas, a dentist who stepped in a pothole and injured his back, has

  sought “total disability” benefits under his Disability Income Policy No. D785434 (the “Policy”).

  However, his own admissions and submissions to Northwestern Mutual during the claims

  process, as well as throughout discovery, make clear that he only satisfied the definition of

  “partial disability” under the Policy. SOF 15-18, 29-33. And, to be clear, for those months of

  “partial disability” for which Dr. Thomas submitted sufficient claim information, Northwestern

  Mutual approved Dr. Thomas for those “partial disability” benefits. SOF 20, 22. However, due

  to Dr. Thomas’ failure to provide sufficient information to determine his income loss,
Case 2:18-cv-14166-RLR Document 54 Entered on FLSD Docket 03/14/2019 Page 2 of 16



  Northwestern Mutual was unable to determine any income loss he may have suffered. SOF 19,

  22 26. Accordingly, as provided in the Policy for situations in which the insured is found to be

  unable to perform one or more of the principal duties of his occupation and has at least 20% Loss

  of Earned Income, but has failed to provide proof of a financial loss, Dr. Thomas was

  automatically paid 50% of the monthly benefit for that period.1

         Importantly, at the time this lawsuit was filed (and to the present date) the claim

  administration process was not complete—Northwestern Mutual had outstanding requests to Dr.

  Thomas for both financial and occupational information. SOF 19, 21-23. One of the principal

  questions being asked was whether Dr. Thomas was continuing to perform procedures in a

  reduced capacity, as he previously had admitted, in his initial Request for Benefits as well as the

  ADA procedure codes2 he submitted to Northwestern Mutual, that he was continuing to work in

  his occupation, though at a reduced capacity. SOF 11-12, 21, 23. Rather than respond to

  Northwestern Mutual’s inquiries, however, Dr. Thomas chose to file this lawsuit, initially raising

  sweeping (and meritless) allegations of bad faith, which this Court dismissed as premature,

  leaving a single breach-of-contract count. See Compl. [DE 1-2]; Order Dismissing Counts II-

  VIII [DE 22]; Order Denying Motion for Reconsideration [DE 30].

         In what remains of the Complaint, Dr. Thomas advances two main “breaches” of

  contract, alleging that Northwestern Mutual: “(a) fail[ed] to pay the full benefit due under [the

  Total Disability and, alternately Proportionate Benefit sections of] the Policy to Dr. Thomas; and


  1
    Specifically, Northwestern Mutual approved Dr. Thomas for a three-month period of Partial
  Disability from July 27, 2017 through October 27, 2017, because Dr. Thomas only submitted his
  employment records through July 2017. SOF 13, 16, 17.
  2
    “ADA codes” are shorthand for the uniform billing codes of the Code on Dental Procedures
  and Nomenclature, which are approved by the American Dental Association and describe the
  dental activity being performed. Dentists use these codes for billing purposes on the ADA
  Dental Claim Form.


                                                Page 2
Case 2:18-cv-14166-RLR Document 54 Entered on FLSD Docket 03/14/2019 Page 3 of 16



  (b) fail[ed] to continue benefits during Dr. Thomas’ disability.” Compl. [DE 1-2], at ¶30. As

  will be set forth below, the fatal defects in each require final summary judgment for

  Northwestern Mutual and dismissal with prejudice.

         First, Dr. Thomas did not meet the definition for Total Disability under the policy

  because he admittedly was still performing some of the principal duties of his occupation by

  performing ADA procedures. SOF 11-14. In his Request for Benefits, Dr. Thomas admitted

  that, following his injury, was continuing to perform some of his job duties and continued to

  work in a reduced capacity in his occupation:




  Compl. [1-2], at CM/ECF p. 44; see also SOF 12. As can be seen from the image, above, Dr.

  Thomas did not indicate that he stopped working in any capacity in his occupation, and he did

  not identify any periods in which he did not work. Similarly, he admitted in his deposition that,

  subsequent to his injury, he continued to perform various dental examinations, dental procedures,

  and patient counseling. SOF 29-32.

         Dr. Thomas’ may argue that at various times dentists Dr. Naved Fatmi, Dr. Dorris Ferres,


                                                  Page 3
Case 2:18-cv-14166-RLR Document 54 Entered on FLSD Docket 03/14/2019 Page 4 of 16



  and Dr. Jason Witonsky (the “Volunteers”) performed procedures on a volunteer-basis on Dr.

  Thomas’ behalf (an argument that was not presented to Northwestern Mutual prior to this lawsuit

  being filed). This argument is highly suspect, as Dr. Thomas has absolutely no patient records,

  documents, calendars, billing records, or communications of any kind (nor do the Volunteers)

  corroborating that this actually occurred. SOF 34, 36-39. The billing records and ADA codes

  from his office indicate only he is performing the procedures, not the Volunteers. SOF 14. Even

  more suspect, Dr. Thomas has testified unequivocally that he has never compensated the

  Volunteers in any manner at any time, and that he has never undertaken the credentialing process

  required by his practice’s health insurers in order to have the Volunteer-performed procedures

  reimbursed by said insurers.3 SOF 40. Despite receiving this “free labor” from the Volunteers,

  Dr. Thomas also admitted that he continued to receive all the income from the services the

  Volunteers performed. SOF 41. In addition to this being a fairly incredible arrangement (the

  Volunteers do all the work, but he gets all the money), it also extinguishes Dr. Thomas’ claim for

  even partial disability benefits, as, if he truly was not paying the Volunteers, but receiving all the

  income, he cannot demonstrate a loss of income,4 a prerequisite to entitlement to partial

  disability benefits.5

          Moreover, this “Volunteers did all the work” argument in no way saves Dr. Thomas’

  3
     At one point in his deposition, when confronted with the insurance company billing provider
  agreement for Delta Dental that requires all treating dentists to be credentialed, Dr. Thomas
  asserted a Fifth Amendment privilege and refused to testify, stating he had a constitutional right
  not to testify and incriminate himself. [DE 53-1], at 149:1-12; 152:12.
  4
     “Earned Income” is defined as “the sum of salary, wages, commissions, fees, bonuses, and
  other compensation or income earned by the Insured from all sources for work performed by him
  or others under his supervision or direction; less normal and customary business expenses.” SOF
  6 (emphasis added).
  5
      The automatic “50% loss” provisions of the Policy, under which Dr. Thomas was paid
  initially, only applies to the first six (6) months of the claim. Policy [DE 53-2] at CM/ECF p.10.
  After that time period, the insured must show an actual loss of income resulting from his
  disability.


                                                 Page 4
Case 2:18-cv-14166-RLR Document 54 Entered on FLSD Docket 03/14/2019 Page 5 of 16



  breach of contract claim, because Dr. Thomas admits that he continued to perform dental

  examinations, procedures, and consultations. SOF 11-14, 29-33. Thus, he was still performing

  at least some of the principal duties of his occupation. Under the Policy’s language, therefore, he

  could only meet the definition of “Partial Disability.” SOF 28. Thus, he is not entitled to a full

  benefit resulting from a finding of Total Disability. SOF 18.

         Under Dr. Thomas’ alternate explanation for “Full Benefits,” Dr. Thomas contends that

  even if partially disabled, he lost more than 80% of his earned income, which (if true) would

  entitle him to a “full benefit” under the Policy. A cursory review of Dr. Thomas’ tax returns

  from 2013 through 2017 makes clear that he did not suffer a loss in income of more than 50%,

  as, according to his tax returns, he made only de minimis personal wages and salary, and his

  dental practice reported negative business income in all but one year from 2013 through 2017:

           Tax Year     Joint Personal Tax Return      Joseph J Thomas DDS PA Tax Return
           2013         Wages and Salary: $278         Total Income: $45,828
                        Income: ($24,354)              Profit/Loss: ($93,248)
           2014         Wages and Salary: $324         Total Income: $187,858
                        Income: ($62,650)              Profit/Loss: ($97,432)
           2015         Wages and Salary: $93          Total Income: $314,674
                        Income: $42,1466               Profit/Loss: ($38,321)
           2016         Wages and Salary: $185         Total Income: $404,107
                        Income: ($38,620)              Profit/Loss: $15,644
           2017         Wages and Salary: $93          Total Income: $327,505
                        Income: $1,254                 Profit/Loss: ($18,705)



  SOF 44-53. Thus, even if Thomas would not have prematurely filed this lawsuit (and if he had

  submitted complete financial information to Northwestern Mutual), his complete financial

  picture shows that he did not suffer more than a 50% reduction in his income at any time.

         Second, Northwestern Mutual could not have breached a contract by “failing to continue

  benefits under the Policy” because Northwestern Mutual only approved Dr. Thomas for three (3)
  6
   However, if Dr. Thomas’ wife’s gross income of $67,640 was not included in the joint return,
  their overall joint personal income would be negative in 2015 due to Dr. Thomas’ dental
  practice’s losses. SOF 48.


                                                    Page 5
Case 2:18-cv-14166-RLR Document 54 Entered on FLSD Docket 03/14/2019 Page 6 of 16



  months of partial disability benefits (which Northwestern Mutual paid) based on the ADA codes

  spanning three months after the pothole accident. SOF 15-16. Dr. Thomas is not entitled to a

  continuing benefit in perpetuity. He has an obligation to submit documentation to Northwestern

  Mutual. And at no time before the suit was filed did Dr. Thomas submit additional ADA codes

  going beyond July 2017. SOF 24. Instead, despite Northwestern Mutual’s repeated requests for

  evidence that would indicate whether Dr. Thomas was working in a reduced capacity, Dr.

  Thomas simply did not respond. SOF 21, 23, 25.

                                       II. Policy Language

         The Policy defines the “Beginning Date,” as the date on which benefits begin to accrue:

                        Beginning Date. This is the date on which benefits
                        begin to accrue after the Insured becomes disabled.
                        Benefits are not payable for the time the Insured is
                        disabled before the Beginning Date.7

         The Policy defines “Total Disability” as follows:

                        1.2 FULL BENEFIT FOR TOTAL DISABILITY

                          The Full Benefit is payable for each month of
                        total disability between the Beginning Date and the
                        end of the Maximum Benefit Period.

                        Total Disability. Until the end of the Initial Period,
                        the insured is totally disabled when he is unable to
                        perform the principal duties of his occupation.
                        After the Initial Period, the Insured is totally
                        disabled when he is unable to perform the principal
                        duties of his occupation and is not gainfully
                        employed in any occupation.

         The “Initial Period” under the Policy is to October 26, 2025, as follows:

                        Initial Period: To October 26, 2025, but not less
                        than 24 months of benefits.

         7
         The Policy states that the Beginning Date is the “91ST DAY OF DISABILITY IN THE
  FIRST 180 DAYS AFTER THE START OF DISABILITY.”


                                               Page 6
Case 2:18-cv-14166-RLR Document 54 Entered on FLSD Docket 03/14/2019 Page 7 of 16




        The Policy defines “his occupation,” as follows:

                       1.1 GENERAL TERMS

                       ....

                       Occupation. The words “his occupation” mean the
                       occupation of the Insured at the time he becomes
                       disabled. If the Insured is regularly engaged in more
                       than one occupation, all of the occupations of the
                       Insured at the time he becomes disabled will be
                       combined together to be “his occupation”.

        The Policy defines “Partial Disability” as follows:

                       1.3 PROPORTIONATE BENEFIT FOR
                       PARTIAL DISABILITY

                        The Proportionate Benefit is payable for each
                       month of partial disability between the Beginning
                       Date and the end of the Maximum Benefit Period.

                       Partial Disability. The Insured is partially disabled
                       when:

                           a. he is unable:
                            to perform one or more of the principal
                               duties of his occupation; or
                            to spend as much time at his occupation as
                               he did before the disability started;
                               and
                           b. he has at least a 20% Loss of Earned
                           Income.

                         Until the Proportionate Benefit has been payable
                       for six months, the Insured need not have a 20%
                       loss of Earned Income to be partially disabled if:
                             he is unable to perform one or more
                                principal duties which accounted for at least
                                20% of the time he spent at his occupation
                                before the disability started; or
                             he has at least a 20% loss of time spent at
                                his occupation.




                                              Page 7
Case 2:18-cv-14166-RLR Document 54 Entered on FLSD Docket 03/14/2019 Page 8 of 16



                           If the Insured qualifies for both the Full and
                       Proportionate Benefit, the Full Benefit only will be
                       paid.

        The proportionate benefit is calculated, as follows:

                       1.4 HOW THE PROPORTIONATE BENEFIT
                       IS DETERMINED

                              The Proportionate Benefit is intended to
                       compensate for a loss of earned income caused by
                       the Insured’s disability. The amount of each
                       monthly benefit is the Full Benefit multiplied by the
                       Insured’s Loss of Earned Income and divided by his
                       Base Earned Income. Thus, the Proportionate
                       Benefit amount equals:

                       Full                   Loss of Earned Income
                       Benefit        X       Based Earned Income

                       However, if the Insured has at least an 80% Loss of
                       Earned Income, the Proportionate Benefit amount
                       will be 100% of the Full Benefit. In no event will
                       the amount payable be more than 100% of the Full
                       Benefit.

                       Choice Of Benefit Amount For First Six Months.
                       For each of the first six months in which a
                       Proportionate Benefit is payable, the Owner may
                       choose:
                       • to receive 50% of the Full Benefit; or
                       • to receive a Benefit based on the Insured’s Loss of
                       Earned Income.

                       The Owner may alternate between these two
                       choices as to each of the six months. However, the
                       Owner may not change his choice after the Benefit
                       is paid for that month.

                          The Choice of Benefit Amount does not apply to
                       a Transition Benefit payable under Section 1.5.

                       Loss of Earned Income. This is:
                       • the Insured’s Base Earned Income; less
                       • his Earned Income for the month for which the
                       Benefit is claimed.



                                              Page 8
Case 2:18-cv-14166-RLR Document 54 Entered on FLSD Docket 03/14/2019 Page 9 of 16



                        The Loss of Earned Income must be caused by the
                        disability for which claim is made.

                        Earned Income. Earned Income is:

                        • the sum of salary, wages, commissions, fees,
                        bonuses, and other compensation or income earned
                        by the Insured from all sources for work performed
                        by him or others under his supervision or direction;
                        less
                        • normal and customary business expenses.

                        It is determined before the deduction of federal,
                        state and local income taxes.

                        ....

                        Base Earned Income. During the first 12 months
                        of a disability. Base Earned Income is the average
                        monthly Earned Income of the Insured for:

                        • a 12 consecutive month period during the 24
                        month period before the start of disability; or

                        • any two of the five calendar years before the start
                        of disability.

                        The period which generates the highest average
                        (and therefore the highest benefit amount) will be
                        used.

                        ....

                        Proof Of Earned Income. The Company may
                        require proof, including income tax returns, of the
                        amount of Earned Income for periods before and
                        after the start of the disability.

  Finally, proof of disability must be shown within 90 days, as follows:

                        4.3 PROOF OF DISABILITY

                           Written proof of disability must be given to the
                        Company within 90 days after the end of each
                        period for which benefits are claimed. If the proof
                        is not given within the 90 days, the claim will not be



                                               Page 9
Case 2:18-cv-14166-RLR Document 54 Entered on FLSD Docket 03/14/2019 Page 10 of 16



                          affected if the proof is given as soon as reasonably
                          possible. In any event, the proof required must be
                          given no later than one year after the end of each
                          monthly period for which benefits are claimed
                          unless the Owner was legally incapacitated.

                                 III. Summary Judgment Standard

          Under Federal Rule of Civil Procedure 56, summary judgment is proper “where ‘the

   pleadings, the discovery and disclosure materials on file, and any affidavits show that there is no

   genuine issue as to any material fact and that the movant is entitled to judgment as a matter of

   law.’” Socas v. Nw. Mut. Life Ins. Co., 829 F. Supp. 2d 1262, 1265 (S.D. Fla. 2011) (quoting

   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)); see also Denney v. City of Albany,

   247 F.3d 1172, 1181 (11th Cir. 2001). Moreover, like the instant case, “[w]hen the motion is

   filed by a defendant and addresses the adequacy of plaintiff’s causes of action, the defendant’s

   burden is not to produce evidence negating the existence of material facts; rather, the burden is to

   point out the absence of evidence supporting the nonmoving party’s case. Id. (quoting Compania

   de Elaborados de Café v. Cardinal Capital Mgmt., Inc., 401 F.Supp.2d 1270, 1274 (S.D.Fla.

   2003)) (internal marks omitted); accord Skotak v. Tenneco Resins, Inc., 953 F.2d 909, 913 (5th

   Cir. 1992), opinion corrected (Mar. 26, 1992).

             IV. Dr. Thomas is not “Totally Disabled” under the terms of the Policy.

          The undisputed facts of this case establish that Dr. Thomas does not meet the definition

   of “Total Disability” under the Policy, as he has performed, and continues to perform, some of

   the principal duties of his occupation subsequent to his injury on April 24, 2017. In a virtually

   identical factual scenario dealing with a virtually identical Northwestern Mutual disability

   policy, the Southern District of Florida held that a dentist who continued to perform “some,” but

   not “all” of her principle duties was not entitled to “total disability” benefits. Socas v. Nw. Mut.




                                                Page 10
Case 2:18-cv-14166-RLR Document 54 Entered on FLSD Docket 03/14/2019 Page 11 of 16



   Life Ins. Co., 829 F. Supp. 2d 1262, 1269 (S.D. Fla. 2011) (granting Northwestern Mutual’s

   motion for summary judgment and holding “Dr. Socas’ condition may be consistent with the

   definition of ‘partial disability,’ but it does not meet the standard for “total disability”). The

   Court in Socas based its ruling on a basic tenet of insurance policy interpretation, i.e., that the

   policy’s terms (here “total” and “partial” disability) must be read together, with an effort made to

   give effect to all the policy’s provisions. Id. at 1270. Accordingly, to find an insured “totally

   disabled” while he was still performing “some” principle duties, would, in effect, write the

   partial disability clause out of the Policy. As stated by the Socas court:

                  The undersigned finds the argument of Northwestern persuasive
                  since, as explained by the Courts in [McOsker v. Paul Revere Life
                  Ins. Co., 279 F.3d 586, 588 (8th Cir.2002)] and [Karlin v. Paul
                  Revere Life Ins. Co., 742 F.Supp.2d 1253, 1261–64
                  (D.Kan.2010)], the interpretation urged by Socas renders the
                  “partial disability”   definition   superfluous;   whereas    the
                  interpretation advanced by Northwestern gives effect to all
                  provisions of the policy.

   Id. at 1270.

          In another case dealing with a Northwestern Mutual disability policy, the District Court

   of Maryland reached the same conclusion as in Socas, stating:

                  Given the Court’s determination that the principal duties of
                  Plaintiff’s occupation include more than just the performance of
                  surgery, and there being no claim that Plaintiff’s
                  disability precludes him from performing those other duties, the
                  only conclusion under the terms of the policies is that Plaintiff is
                  partially disabled.     Plaintiff’s alternative argument, that he
                  is totally disabled unless he can perform “all the substantial and
                  material acts necessary to the performance of his former
                  occupation,” effectively eliminates the partial disability provisions
                  contained in the policies. The policies clearly envision that where
                  the insured “is unable to perform one or more but not all of the
                  principal duties of the regular occupation,” he is not totally
                  disabled, but partially disabled.

   Yahiro v. Nw. Mut. Life Ins. Co., 168 F. Supp. 2d 511, 517 (D. Md. 2001) (granting summary



                                                 Page 11
Case 2:18-cv-14166-RLR Document 54 Entered on FLSD Docket 03/14/2019 Page 12 of 16



   judgment for Northwestern Mutual and holding that the plaintiff, “while undeniably partially

   disabled within the meaning of the policy at issue, . . . is not totally disabled”).

           Accordingly, under the Policy language at issue in this case, because Dr. Thomas can

   (and does) perform at least “some” of the principal duties of his occupation (as evinced by his

   “procedures by provider” and his own admissions), he does not meet the definition for Total

   Disability under the Policy. SOF 11-14, 24-26, 29-33.

   V. Dr. Thomas’ Medical Records Are Irrelevant to Whether He Meets the Definition for
   “Total Disability.”
           Plaintiff may argue that his medical records are proof of his “total disability,” pointing to

   records of his discectomy, lumbar fusion, or statements by Dr. Malloy, his treating physician,

   that Dr. Thomas’ activities are restricted. Plaintiff’s reliance on medical records is entirely

   misplaced. As the Court stated in Repass v. Nw. Mut. Life Ins. Co., 684 F. Supp. 2d 779, 781

   (S.D.W. Va. 2009), yet another Northwestern Mutual case concerning a policy with an identical

   definition of “Total Disability,” “[t]he medical evidence, however, is irrelevant to the court’s

   analysis herein because, in determining disability, the Policy focuses on the activities of the

   insured and not what the medical evidence reveals about an insured’s physical or mental

   condition.” As set forth above, the evidence of Dr. Thomas’ activities demonstrates that he is

   still performing some, if not all, of the principal duties of his occupation.

           Further, even if some medical evidence from Thomas’ treating physicians were relevant,

   Courts have already held a physician’s statements, such as those made by Dr. Thomas’ treating

   physicians, are insufficient to thwart summary judgment for Northwestern Mutual:

                   As for Dr. William W. Dzwierzynski’s statement that “Dr. Klein
                   would have a disability from performing all the functions of his
                   dental practice,” we agree with the district court that this statement
                   is not sufficient to defeat summary judgment. Regardless of how
                   one interprets Dr. Dzwierzynski’s comment, it cannot undermine
                   the undisputed evidence that Klein is able to perform many of his


                                                  Page 12
Case 2:18-cv-14166-RLR Document 54 Entered on FLSD Docket 03/14/2019 Page 13 of 16



                  principal duties as a dentist, which is sufficient under the
                  unambiguous language of his policies to preclude Klein from
                  qualifying as totally disabled.

   Klein v. Nw. Mut. Life Ins. Co., 337 Fed. Appx. 4, 6 (2d Cir. 2009) (affirming summary

   judgment for Northwestern Mutual and stating, inter alia, the “district court correctly determined

   that Klein does not qualify for total disability benefits under the policy”).

   VI. Dr. Thomas is Not Entitled to Any “Partial Disability” Damages.

          Assuming arguendo, if Dr. Thomas is Partially Disabled, he cannot show any damages.

   First, Dr. Thomas’ testimony, which is consistent with the Volunteers’ testimony, demonstrates

   Dr. Thomas did not pay the Volunteers compensation in any form. SOF 40.              The services

   provided by the Volunteers (which are not documented and which Dr. Thomas cannot estimate,

   SOF 36-37) nonetheless constitute Dr. Thomas’ Earned Income under the Policy, which is

   defined as “the sum of salary, wages, commissions, fees, bonuses, and other compensation or

   income earned by the Insured from all sources for work performed by him or others under his

   supervision or direction; less normal and customary business expenses.” SOF 5-6 (emphasis

   added). Thus, by use of Volunteers in some capacity, Dr. Thomas has not suffered a loss in

   Earned Income.

          Second, it is well-settled that Dr. Thomas’ claim for “future benefits” fails as a matter of

   law under Florida Law because the claim has not yet accrued. Aetna Life Ins. Co. v. Smith, 345

   So. 2d 784, 787 (Fla. 4th DCA 1977) (“Moreover, Plaintiff cannot claim entitlement to future

   benefits that have not yet accrued here.”). The only benefits Dr. Thomas can sue on are those

   that are owed at the time the Complaint is filed.

          Finally, Dr. Thomas cannot establish he is entitled to any damages due on the date the

   Complaint was filed, March 28, 2018. As of that date, Dr. Thomas had not submitted additional




                                                  Page 13
Case 2:18-cv-14166-RLR Document 54 Entered on FLSD Docket 03/14/2019 Page 14 of 16



   ADA codes for procedures performed after July 2017, SOF 24, he had not responded to

   Northwestern Mutual’s requests for his employment status, SOF 25, and he had not provided

   sufficient financial information to Northwestern Mutual that would allow Northwestern Mutual

   to calculate his base earned income and determine whether Dr. Thomas may have been entitled

   to a Proportionate Benefit above 50% of the “Full Benefit,” SOF 26. To be clear, despite

   Northwestern Mutual’s requests for information, Dr. Thomas failed to provide sufficient support

   for his claim before filing the suit.   SOF 28. Dr. Thomas bears the burden of present facts

   showing entitlement to coverage, which is black letter law. See, e.g., LaFarge Corp. v. Travelers

   Indem. Co., 118 F.3d 1511, 1516 (11th Cir. 1997) (“Florida law places on the insured the burden

   of proving that a claim against it is covered by the insurance policy.” (citation omitted)).

          Thus, between the date of filing the Request for Disability Benefits to the date of the

   Complaint—the only relevant timeframe for purposes of this suit—Dr. Thomas was not owed

   any benefits above what Northwestern Mutual already paid on December 8, 2017. Dr. Thomas’

   breach of contract count fails, there is no genuine issue of fact to be tried, and final summary

   judgment for Northwestern Mutual is proper.

                                            VII. Conclusion

          WHEREFORE, This Court should grant final summary judgment for Defendant, The

   Northwestern Mutual Life Insurance Company.



                                 (remainder of page intentionally blank)




                                                 Page 14
Case 2:18-cv-14166-RLR Document 54 Entered on FLSD Docket 03/14/2019 Page 15 of 16



                                                                Respectfully submitted,

                                                                SHUTTS & BOWEN LLP
                                                                Attorneys for Northwestern Mutual
                                                                200 South Biscayne Boulevard
                                                                Suite 4100
                                                                Miami, Florida 33131
                                                                Tel: (305) 358-6300
                                                                Fax: (305) 381-9982

                                                                By: /s/ John Meagher, Esq.
                                                                John E. Meagher
                                                                Florida Bar No. 511099
                                                                jmeagher@shutts.com
                                                                Jake Monk
                                                                Florida Bar No. 100321
                                                                jmonk@shutts.com


                                    CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on March 14, 2019, I electronically filed the foregoing

   document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document

   is being served this day on all counsel of record or pro se parties identified on the attached

   Service List in the manner specified, either via transmission of Notices of Electronic Filing

   generated by CM/ECF or in some other authorized manner for those counsel or parties who are

   not authorized to receive electronically Notices of Electronic Filing.

                                                               /s/John E. Meagher, Esq.
                                                        Counsel for The Northwestern Mutual
                                                             Life Insurance Company




                                                 Page 15
Case 2:18-cv-14166-RLR Document 54 Entered on FLSD Docket 03/14/2019 Page 16 of 16



                                   SERVICE LIST

   Michael O’Haire, Esq.
   Ashley J. Novander, Esq.
   O’HAIRE, QUINN, CASALINO, CHARTERED
   3111 Cardinal Drive
   Vero Beach, Florida 32963
   (772) 231-6900
   moh@oqc-law.com
   ajn@oqc-law.com
   kak@oqc-law.com
    Attorneys for Plaintiff




   MIADOCS 17796251 5 N0009.0729




                                      Page 16
